Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 1/22/2021 have been entered. Claims 1-3, 5, 6, 8-11, 13, 15 have been amended. Claims 4, 12 have been canceled.  No claims have been added. Claims 1-3, 5-11, 13-15 are still pending in this application, with claims 1 and 9 being independent.

Response to Arguments
The Applicants’ arguments (page 8 filed 1/22/2021) regarding the objection to the specification title have been fully considered and found persuasive.  The amended title is clearly indicative of the invention to which the claims are directed.  Thus, the objection to the specification title has been withdrawn.

The Applicants’ arguments (page 8 filed 1/22/2021) regarding the 35 USC 112(b) rejections of claims 6 and 8 have been fully considered and found persuasive.  The antecedent issue for “the corresponding reference item” has been resolved.  Thus, the 35 USC 112(b) rejections of claims 6 and 8 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-11, 13-15 are allowed.


Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest configure a color-based representative image of each of the plurality of target items, such that gradual colors acquired based on a color extracted from a reference item adjacent to each of the plurality of target items are sequentially applied to the plurality of target items.
This limitation is described by Figs. 12 and 13.  The term “item” is interpreted as “graphical object.”  One or more references items, with color information, has its color information applied to target items, the target items in the vicinity of the reference items.  Prior references merge colors between items, but do not gradually apply the reference item color to the target items.

Regarding claim 9, in light of the allowance of claim 1, the method in claim 9 is similar and performed by the device in claim 1. Therefore, claim 9 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.